In two proceedings pursuant to CPLR article 78, the first of which was to review a determination of the respondent Zoning Board of Appeals of the City of Yonkers, which granted an area variance to the intervenor-respondent, and the second of which granted a one-year extension of the variance, the petitioners appeal from two judgments of the Supreme Court, Westchester County, dated November 14, 1978, and January 17, 1980, respectively, which dismissed the petitions. Judgments affirmed, without costs or disbursements. No opinion. Mangano, Margett and Weinstein, JJ., concur.